Citation Nr: 0932265	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  08-14 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 
1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to nonservice-connected 
disability pension benefits.  

In June 2009, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  At the hearing, the Veteran 
stated that he was unemployable because of his service-
connected disabilities.  The Board notes that the Veteran is 
currently service-connected for subluxation of the right knee 
with lateral meniscal injury, evaluated as 20 percent 
disabling; residuals of a left ankle fracture, evaluated as 
20 percent disabling; tinnitus, evaluated as 10 percent 
disabling; and residuals of a left big toe fracture, 
evaluated as 0 percent disabling.  The Veteran's assertion at 
the Board hearing appears to set forth a claim for a total 
disability based on individual unemployability (TDIU).  As 
the RO has not yet adjudicated this issue, it is not properly 
before the Board; hence, the issue of a TDIU is referred to 
the RO for appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to nonservice-connected disability 
pension benefits.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the Veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran contends that he is unable to secure or follow 
gainful employment as a result of his nonservice-connected 
disabilities.  At the June 2009 hearing, the Veteran 
testified that his nonservice-connected anxiety, right 
shoulder, biceps, and right hip prevent him from maintaining 
employment.  It is also noted that the Veteran has received 
treatment for a lower back disorder, hypertension, and 
hearing loss.

Nonservice-connected pension benefits are provided to a 
Veteran with honorable active military service of 90 days or  
more during a period of war, which is not in dispute here, 
who is permanently and totally disabled from nonservice-
connected disability not the result of the Veteran's willful 
misconduct and who meets certain annual income limitation 
requirements.  38 U.S.C.A. § 1521 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.3, 4.17 (2009).  

Total disability ratings for pension may be assigned, where  
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of nonservice-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional  
disability to bring the combined rating to 70 percent or  
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  

Review of the evidentiary record shows that in June 2009, the 
Veteran testified that he was hospitalized at the Boise VA 
Medical Center in December 2008 and in January or February 
2009.  At the request of the Veteran's representative, the 
record was held open for 30 days so that the additional VA 
records could be submitted.  As of this date, however, no VA 
treatment records have been added to the claims file.  
Although the Veteran's representative stated that the records 
would be submitted by the Veteran, VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession, and these records must be considered 
in deciding the Veteran's claim.  Therefore, as VA has notice 
of the existence of additional VA records, they must be 
retrieved and associated with the other evidence already on 
file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see 
also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

Additionally, the Board observes that the record is void of a 
recent VA Form 21-527, Income-Net Worth and Employment 
Statement.  The Board notes that on his June 2007 formal 
application, the Veteran indicated that he was not working 
and had not worked since 2005.  Similarly, at the June 2009 
hearing, the Veteran testified that he attempted to work for 
a couple of days, but his physical and mental disabilities 
prevented him from maintaining employment.  However, a 
January 2008 VA outpatient treatment states that the Veteran 
does not have a regular job, but does "some day laboring."  
More recently, in October 2008, the Veteran informed a VA 
nurse that he received $2,084 and is using the money to pay 
bills.  He further added that the money will contribute to 
his ongoing monthly income of $728.00, which is the Veteran's 
monthly entitlement for his service-connected disabilities.  
As the Veteran's current employment status and income are 
unclear from the record but clearly pertinent to the claim, 
the Board finds that a remand is also necessary in order to 
provide the Veteran with the opportunity to submit updated 
information pertaining to his current employment status and 
annual income.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all outstanding records of treatment 
pertaining to the Veteran's nonservice-
connected disabilities, which include, 
lumbar spine osteoarthritis, a right 
shoulder disorder, a right hip disorder, 
hearing loss, hypertension, and anxiety 
disorder with mood disorder, at the Boise 
VA Medical Center in Boise, Idaho.  If 
any requested records are not available, 
or the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.  

2.  Contact the Veteran and have him 
submit an Income-Net Worth and Employment 
Statement (VA Form 21-527).  In lieu of 
the form, the Veteran may otherwise 
provide updated information regarding his 
employment status and income.  All 
records/responses received should be 
associated with the claims file.  

3.  After accomplishing any additional 
development deemed appropriate, 
readjudicate the claim of entitlement to 
noservice-connected disability pension 
benefits.  If the benefit sought in 
connection with the claim remains denied, 
the Veteran and his representative should 
be provided with an appropriate 
Supplemental Statement of the Case (SSOC) 
and given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



